DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, et al. (“Johnson”) (U.S. Pat. 5,498,757) in view of Holcomb, et al. (“Holcomb”) (U.S. Pub. 2007/0045313).
	Regarding claim 1, Johnson discloses a liquid frothing set (10), comprising a liquid frothing device (44) including a liquid suction conduit (40), and a liquid container (MJ), the liquid container comprising: a container housing having an inlet (col. 5, line 9: “upper opening”).
	Johnson does not specify that the liquid container has a closure arrangement.
	Holcomb discloses a liquid container (1) comprising a container housing (12) having an inlet (18, P) with a closure arrangement (Fig. 4) comprising a seat (26, 28, 30, 32) and a closure body (22), wherein the seat has a first through hole (36), wherein the closure body is arranged in the seat and has a second through hole (P), and wherein the closure body is movable in the seat between at least two different positions, at least one position being an opened position (Fig. 4) in which the second through hole of the closure body is aligned with the first through hole of the seat, and at least one other position being a closed position (Fig. 6) in which the closure body blocks the first through hole of the seat, wherein: the inlet allows insertion of a liquid conduit, the seat is arranged in the inlet, the first through hole of the seat allows the liquid conduit to pass through, and the second through hole of the closure body allows the liquid conduit to pass through.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Holcomb’s liquid container with closure arrangement in conjunction with Johnson’s liquid suction conduit to prevent spillage or leakage when the container is upended while allowing access to the contents without completely removing the lid.  (Holcomb: ¶ [0006-0008)]
Regarding claim 2, Johnson discloses that the liquid container, as modified by Holcomb, the seat is configured to block the second hole of the closure body when in the closed position of the closure body.
Regarding claim 3, the combination discloses that the closure body is rotatably arranged in the seat.  (Holcomb: ¶ [0026])
Regarding claim 4, the combination discloses that the closure body is a spherical shape (Holcomb: ¶ [0025]: “ball”).
Regarding claim 5, the combination discloses that the closure body comprises a tab (Holcomb: 24) extending from the closure body to a position outside of the container housing.
Regarding claims 8 and 9, the combination, as modified by Holcomb, discloses that the container housing has an air inlet (claim 8) and that the air inlet is in the closure arrangement (claim 9).  (Air is able to pass through passageway P in Holcomb).
Regarding claim 11, the combination discloses (Holcomb: Fig. 1) that the container housing (Holcomb: 12) comprises a cup-shaped basic member having a bottom and a standing wall extending from the bottom, and a cover (Holcomb: 14) for closing the cup-shaped basic member, and wherein the inlet and the closure arrangement are located in the cover.
Regarding claim 12, the combination discloses that Holcomb’s cover is removably connected (Holcomb: ¶ [0022]) to the cup-shaped basic member.
Regarding claim 13, Johnson discloses that the liquid frothing device is part of a coffee maker.  (Johnson: col. 2, line 56)
Regarding claim 14, Johnson discloses a liquid container (MJ) configured for use with a liquid frothing device (44) including a liquid suction conduit (40).
Johnson does not specify that the liquid container has a closure body arranged in a seat.
Holcomb discloses a liquid container (1) comprising a container housing (12) having an inlet (18, P) with a closure arrangement (Fig. 4) comprising a seat (26, 28, 30, 32) and a closure body (22), wherein the seat has a first through hole (36), wherein the closure body is arranged in the seat and has a second through hole (34), wherein the closure body is movable in the seat between at least two different positions, at least one position being an opened position (Fig. 4) in which the second through hole of the closure body is aligned with the first through hole of the seat, and at least one other position being a closed position (Fig. 6) in which the closure body blocks the first through hole of the seat, wherein: the inlet allows insertion of a liquid conduit, the seat is arranged in the inlet, the first through hole of the seat allows the liquid conduit to pass through, and the second through hole of the closure body allows the liquid conduit to pass through.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Holcomb’s liquid container with closure arrangement in conjunction with Johnson’s liquid suction conduit to prevent spillage or leakage when the container is upended while allowing access to the contents without completely removing the lid.  (Holcomb: ¶ [0006-0008)]
Regarding claim 15, Johnson discloses that the liquid container, as modified by Holcomb, the seat is configured to block the second hole of the closure body when in the closed position of the closure body.
Regarding claim 16, the combination discloses that the closure body is rotatably arranged in the seat.  (Holcomb: ¶ [0026])
Regarding claim 17, the combination discloses that the closure body is a spherical shape (Holcomb: ¶ [0025]: “ball”).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Holcomb as applied to claim 1 above, and further in view of Takeda, et al. (“Takeda”) (U.S. Pat. 4,813,649).
Regarding claim 6, the combination, as modified by Holcomb, discloses in ¶ [0025] that the closure body (22) “is sandwiched between an upper section 26 of the lid 14 and a lower section 28 of the lid” and Fig. 4 of Holcomb illustrates that parts 26 and 28 are individual pieces, but does not specify that they are separable after assembly allowing removal of the closure body (ball 22).
Takeda discloses a ball valve with removably threaded sections (1, 7) allowing removal of a closure body (2).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Takeda’s teaching of using threads to connect sections of a ball valve to allow “disassembled without difficulty” (Takeda: col. 9, lines 10-11) to facilitate cleaning or repair of the valve.
Regarding claim 7, the combination, as modified by Holcomb, discloses in ¶ [0026] that seat comprises liquid-tight seals (30, 32) but does not specify the material of manufacture of the seat seals.
Takeda discloses a ball valve with seat seals (4) that are “preferably made of a resilient material such as natural or synthetic rubber” (col. 9, lines 18-19).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Takeda’s teaching of using a resilient valve seal in the seat so as to “not give rise to leakage of fluid.”  (Takeda: col. 9, line 22)
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Holcomb as applied to claim 1 above, and further in view of Float (WO 00/28248).
Regarding claim 10, the combination, as modified by Holcomb, discloses that the second hole of the closure body of liquid container has a shape that may contact Johnson’s liquid suction conduit of the liquid frothing device in inserted condition, but does not specify that the contact is along part of its perimeter only.
Float discloses a passageway (13) with a liquid conduit (11) in an inserted condition which contacts the passageway along only part of its perimeter, spaced away using ribs (14).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the ribs of Float to modify Holcomb’s second through hole of the closure body to space away the conduit from the second hole of the closure body to allow air to insulate between the conduit and the closure body.  (page 5, lines 3-4)
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Holcomb as applied to claim 14 above, and further in view of Takeda, et al. (“Takeda”) (U.S. Pat. 4,813,649).
Regarding claim 18, the combination, as modified by Holcomb, discloses in ¶ [0025] that the closure body (22) “is sandwiched between an upper section 26 of the lid 14 and a lower section 28 of the lid” and Fig. 4 of Holcomb illustrates that parts 26 and 28 are individual pieces, but does not specify that they are separable after assembly allowing removal of the closure body (ball 22).
Takeda discloses a ball valve with removably threaded sections (1, 7) allowing removal of a closure body (2).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Takeda’s teaching of using threads to connect sections of a ball valve to allow “disassembled without difficulty” (Takeda: col. 9, lines 10-11) to facilitate cleaning or repair of the valve.
Regarding claim 19, the combination, as modified by Holcomb, discloses in ¶ [0026] that seat comprises liquid-tight seals (30, 32) but does not specify the material of manufacture of the seat seals.
Takeda discloses a ball valve with seat seals (4) that are “preferably made of a resilient material such as natural or synthetic rubber” (col. 9, lines 18-19).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Takeda’s teaching of using a resilient valve seal in the seat so as to “not give rise to leakage of fluid.”  (Takeda: col. 9, line 22)
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Holcomb as applied to claim 14 above, and further in view of Float (WO 00/28248).
Regarding claim 20, the combination, as modified by Holcomb, discloses that the second hole of the closure body of liquid container has a shape that may contact Johnson’s liquid suction conduit of the liquid frothing device in inserted condition, but does not specify that the contact is along part of its perimeter only.
Float discloses a passageway (13) with a liquid conduit (11) in an inserted condition which contacts the passageway along only part of its perimeter, spaced away using ribs (14).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the ribs of Float to modify Holcomb’s second through hole of the closure body to space away the conduit from the second hole of the closure body to allow air to insulate between the conduit and the closure body.  (page 5, lines 3-4)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754